UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:MARCH 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-33796 CHIMERA INVESTMENT CORPORATION (Exact name of Registrant as specified in its Charter) MARYLAND 26-0630461 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1, SUITE 2902 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (646) 454-3759 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þAccelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at May 10, 2010 Common Stock, $.01 par value CHIMERA INVESTMENT CORPORATION FORM 10-Q TABLE OF CONTENTS Part I.FINANCIAL INFORMATION Item 1.Consolidated Financial Statements: Consolidated Statements of Financial Condition at March 31, 2010 (Unaudited) and December 31, 2009 (Derived from the audited consolidated statements of financial condition at December 31, 2009) 1 Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 2 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 52 Item 4. Controls and Procedures 57 Part II.OTHER INFORMATION Item 1. Legal Proceedings 58 Item 1A. Risk Factors 58 Item 6. Exhibits 59 SIGNATURES 60 CERTIFICATIONS i CHIMERAINVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share and per share data) (unaudited) March 31, December 31, 2009 (1) Assets: Cash and cash equivalents $ $ Non-Agency Mortgage-Backed Securities, at fair value Senior Subordinated Senior, non-retained - Agency Mortgage-Backed Securities, at fair value Securitized loans held for investment, net of allowance for loan losses of $4.6 million and $4.6 million, respectively Receivable for investments sold - Accrued interest receivable Other assets Total assets $ $ Liabilities: Repurchase agreements $ $ Repurchase agreements with affiliates Securitized debt Securitized debt, non-retained - Payable for investments purchased - Accrued interest payable Dividends payable Accounts payable and other liabilities Investment management fees payable to affiliate Total liabilities $ $ Commitments and Contingencies (Note 14) - - Stockholders' Equity: Common stock: par value $0.01 per share; 1,000,000,000 shares authorized,670,371,002 and 670,371,587 shares issued and outstanding, respectively $ $ Additional paid-in-capital Accumulated other comprehensive income ) Accumulated deficit ) ) Total stockholders' equity $ $ Total liabilities and stockholders' equity $ $ (1) Derived from the audited consolidated financial statements at December 31, 2009. See notes to consolidated financial statements. 1 CHIMERAINVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (dollars in thousands, except share and per share data) (unaudited) For the quarters ended March 31, 2010 March 31, 2009 Net Interest Income: Interest income $ $ Interest expense Interest income, non-retained - Interest expense, non-retained - Net interest income Other-than-temporary impairments: Total other-than-temporary impairment losses ) - Non-credit portion of loss recognized in other comprehensive income - Net other-than-temporary credit impairment losses ) - Other (losses) gains: Realized gains on sales of investments, net Realized losses on principal write-downs of non-Agency RMBS ) - Total other (losses) gains ) Net investment income Other expenses: Management fee Provision for loan losses General and administrative expenses Total other expenses Income before income taxes Income taxes - 1 Net income $ $ Net income per share-basic and diluted $ $ Weighted average number of shares outstanding-basic and diluted Comprehensive income: Net income $ $ Other comprehensive income: Unrealized gains on available-for-sale securities, net Reclassification adjustment for net losses included in net income for other-than-temporary credit impairment losses - Reclassification adjustment for realized losses (gains) included in net income ) Other comprehensive income: Comprehensive income $ $ See notes to consolidated financial statements. 2 CHIMERA INVESTMENT CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (dollars in thousands, except per share data) (unaudited) Common Stock Par Value Additional Paid-in Capital Accumulated Other Comprehensive Income Accumulated Deficit Total Balance, December 31, 2008 $ $ $ ) $ ) $ Net income - - - Other comprehensive income - - - Proceeds from restricted stock grants 1 - - Common dividends declared, $0.06 per share - - - ) ) Balance, March 31, 2009 $ $ $ ) $ ) $ Common Stock Par
